Citation Nr: 1631802	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative joint disease, residuals of a right shoulder injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

With regard to the characterization of the Veteran's claim, the Board notes that such was styled as "degenerative joint disease, right shoulder injury" in the January 2014 statement of the case.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board has recharacterized the issue more broadly as a claim for entitlement to service connection for residuals of a right shoulder injury.

In June 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, in August 2014, the Veteran submitted a medical statement in support of his appeal.  As his substantive appeal was received in February 2014, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of VA treatment records dated from October 2011 to January 2014, which were considered in the January 2014 statement of the case, a copy of the transcript from the Board hearing, and the evidence submitted by the Veteran in August 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he has residuals of a right shoulder injury as a result of an April 1971 in-service injury.  In this regard, he testified are the June 2014 Board hearing that, while walking to a bunker, he slipped and fell on the side of the bunker and sustained a total dislocation of the right shoulder.  He notes that, after being injured, he was taken to an evacuation hospital in Phu Bai (Vietnam), and eventually his arm was set back in place.  An April 1971 service treatment record confirmed the Veteran's injury and showed that, at the time, he was diagnosed with anterior dislocation of the right shoulder.

The Board notes that the Veteran suffered a post-service gunshot wound to the right shoulder in 1995, although there are no records in the claims file related to the injury or subsequent surgery and treatment.

The Veteran was afforded a VA examination for his right shoulder in March 2012.  The examiner diagnosed the Veteran with right shoulder degenerative joint disease. 
The examiner noted the Veteran suffered a dislocated right shoulder injury in April 1971 and was also shot in the posterior right shoulder in 1995.  She indicated the bullet entered just posterior to the acromioclavicular joint.  Subsequently, the Veteran underwent surgery which he recalled was similar to a rotator cuff surgery.  The examiner noted that the Veteran had problems with certain movements of the right shoulder that cause increased pain and weakness.

The examiner further noted the April 1971 service treatment record of the shoulder dislocation and indicated there was no other mention of his right shoulder being a problem in his service treatment records.  She reported it is less likely than not that the Veteran's right shoulder condition is due to his history of dislocation in 1971, since there was no evidence of ongoing right shoulder problems from 1971 to 1995 and no evidence of right shoulder problems on the January 1972 separation examination report.  Further, she indicated the Veteran was shot in the right shoulder in 1995 and had surgery which appeared to be an extensive procedure involving rotator cuff repair, as evidenced by a 12 cm incision over the top of the shoulder.  She noted it is more likely that the gunshot wound and residuals of the subsequent surgery are the cause of the right shoulder condition.

Subsequent to the March 2012 VA examination, the Veteran testified at his June 2014 Board hearing that his in-service injury and post-service gunshot wound resulted in two different disorders.  In this regard, he reported that, although he suffered a gunshot wound in 1995, such only injured the rotator cuff and surrounding muscles, and did not impact the actual joint of the right shoulder.  He further indicated that he believed that the joint impairment of his right shoulder, to include arthritis and limitation of motion, was a result of the in-service dislocation.   

A July 2014 report from the Veteran's private physician was also submitted.  He indicated the Veteran was a former patient who suffered a gunshot wound that grazed his acromion leading to an irrigation and debridement procedure.  He also noted the Veteran has developed insidious onset of pain which led to moderate degenerative arthritis.  He reported that, with a history of a dislocation, there is some increased incidence of developing arthritis, but given how long ago it was, it would be hard to say with certainty.  He further stated the Veteran's current glenohumeral arthritis is not related to the gunshot wound, as it did not damage the glenohumeral joint.

The Board notes that additional relevant evidence was received subsequent to the March 2012 VA examination report, including the June 2014 hearing transcript, the July 2014 private medical report, as well as additional VA treatment records through January 2014.  The additional evidence of record provides new evidence which bears directly on the etiology of the Veteran's right shoulder claim and must be addressed by the VA examiner.  Accordingly, an addendum opinion is needed to address this new evidence in relation to the etiology of his claimed disorder.

In light of the remand, updated VA treatment records dated from January 2014 to the present should also be procured, as well as any private treatment records available, to include those related to the 1995 gunshot wound.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since January 2014, following the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, should be associated with the record.

In addition, after obtaining any necessary authorization from the Veteran, all outstanding private treatment records should be obtained, to include those related to the 1995 gunshot wound, from provider OrthoIndy, and from Dr. K.S. who provided the July 2014 report.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Thereafter, return the claims file (paper and electronic) to the VA examiner who conducted the Veteran's March 2012 VA examination.  The examiner shall note in the opinion that the claims file, as well as this Remand, have been reviewed.  If the examiner who conducted the March 2012 examination is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

After reviewing the additional evidence, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disorder, diagnosed as degenerative joint disease at the March 2012 examination, is related to his military service, to include his in-service right shoulder dislocation injury.  

The examiner should discuss the different symptoms and/or diagnoses attributable to the in-service dislocation injury and the 1995 gunshot wound.

The examiner should provide complete rationale for the conclusions reached.  Specifically, the examiner should address the July 2014 private treatment record, as well as the Veteran's sworn testimony in the June 2014 Board hearing that he has experienced right shoulder arthritis and limitation of motion symptoms solely as a result of the in-service dislocation injury.  The examiner should also consider the Veteran's testimony that he experienced right shoulder symptoms from the time of the in-service injury to the present time and may not rely solely on the absence of treatment records from service to 1995 in rendering a negative opinion.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

